                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
________________________________________________________________________

Paris Shoots, Jonathan Bell, Maxwell
Turner, Tammy Hope, Phillipp                       Court File No. 0:15-cv-00563-SRN-SER
Ostrovsky, Brenda Brandt, Anissa
Sanders, Najai McCutcheon,
and Michael Chavez, on behalf of
themselves, the Proposed Rule 23 Classes,               ORDER GRANTING
and others similarly situated,                      PRELIMINARY SETTLEMENT
                                                           APPROVAL
                     Plaintiffs,

v.

iQor Holdings US Inc.,

                 Defendant.
________________________________________________________________________

       The above-entitled matter came before this Court upon Plaintiffs’ Unopposed

Motion for Preliminary Settlement Approval. Based upon the memoranda, declarations,

exhibits, and all the files and proceedings herein, the Court orders as follows:

                                         ORDER

       1.     Plaintiffs’ Motion for Preliminary Settlement Approval [Doc. No. 464] is

GRANTED.

       2.     Pursuant to 29 U.S.C. § 216(b), the Court previously conditionally certified

the following FLSA Collective pursuant to 29 U.S.C. § 216(b) to all current and former

Contact Center Agents who used TimeQey for timekeeping purposes at any time from

October 19, 2012 to December 31, 2014.

       3.     Pursuant to Fed. R. Civ. P. 23, the Court certifies the following classes for



                                             -1-
the purposes of settlement:


      Arizona Settlement Class: All individuals employed by iQor as Contact
      Center Agents in Arizona who used TimeQey for timekeeping purposes at
      any time from April 3, 2014 to December 31, 2014.

      California Settlement Class: All individuals employed by iQor as Contact
      Center Agents in California who used TimeQey for timekeeping purposes
      at any time since February 21, 2013 to December 31, 2014.

      Colorado Settlement Class: All individuals employed by iQor as Contact
      Center Agents in Colorado who used TimeQey for timekeeping purposes at
      any time from April 3, 2012 to December 31, 2014

      Minnesota Settlement Class: All individuals employed by iQor as Contact
      Center Agents in Minnesota who used TimeQey for timekeeping purposes
      at any time from January 21, 2012 to December 31, 2014.

      New York Settlement Class: All individuals employed by iQor as Contact
      Center Agents in New York who used TimeQey for timekeeping purposes
      at any time from April 3, 2009 to December 31, 2014.

      North Carolina Settlement Class: All individuals employed by iQor as
      Contact Center in North Carolina who used TimeQey for timekeeping
      purposes at any time from April 3, 2013 to December 31, 2014.

      Ohio Settlement Class: All individuals employed by iQor as Contact Center
      Agents in Ohio who used TimeQey for timekeeping purposes at any time
      from April 3, 2007 to December 31, 2014.

      South Carolina Settlement Class: All individuals employed by iQor as
      Contact Center Agents in South Carolina who used TimeQey for
      timekeeping purposes at any time from April 3, 2012 to December 31,
      2014.

      4.     The Court appoints the following individuals as Class Representatives:

Sophia Ward (Arizona); Michael Chavez (California); Brenda Brandt (Colorado); Paris

Shoots (Minnesota); Jonathan Bell (New York); Maxwell Turner (New York); Anissa

Sanders (North Carolina); Tammy Hope (Ohio); and Denise Duffie-McCants (South


                                          -2-
Carolina).

       5.     The Court appoints Nichols Kaster, PLLP and Teske, Katz, Kritzer &

Rochel, PLLP as Class Counsel.

       6.     The Court finds that the Settlement Agreement, along with the plan for

distribution of notice, attached as Exhibit 1 to Plaintiffs’ Unopposed Motion for

Preliminary Settlement Approval is fair, reasonable, and adequate, and is likely to obtain

final approval following notice to the class members. Specifically, based on Plaintiffs’

Unopposed Motion for Preliminary Settlement Approval, the Court finds that this case

involved a bona fide dispute over wages. The Court finds that preliminary approval is

warranted in light of the extensive amount of discovery that took place, the merits of

Plaintiffs’ case, weighed against the terms of the Settlement Agreement, Defendant’s

financial condition, and the complexity and expense of further litigation. The Court finds

that the Class Representatives and Class Counsel have adequately represented the classes,

and that the Settlement Agreement was negotiated at arm’s length. The Court further

finds that the relief provided by the Settlement Agreement is adequate, in consideration

of the following: the costs, risks, and delay of trial and appeal; the effectiveness of the

proposed method of distributing relief to the class; and the terms of the proposed award

of attorneys’ fees, costs, and service awards. The Court finds that the Settlement

Agreement treats class members equitably relative to each other.

       7.     The Court appoints Angeion Group as settlement administrator, and directs

that notice be distributed pursuant to the notice plan set forth in the Settlement

Agreement.


                                              -3-
       8.     Class Counsel shall file their motion for Attorneys’ Fees, Costs, and

Service Awards on or before February 26, 2019.

       9.     The Court will conduct a Final Approval Hearing on April 12, 2019, at 9:30

a.m. to determine the overall fairness of the settlement and the amount of attorneys’ fees,

costs, and service awards.




IT IS SO ORDERED.



Dated: Dec. 19, 2018                      s/Susan Richard Nelson
                                          Susan Richard Nelson
                                          United States District Judge




                                            -4-
